IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 46450

 STATE OF IDAHO,                                )
                                                )    Filed: March 25, 2020
        Plaintiff-Respondent,                   )
                                                )    Karel A. Lehrman, Clerk
 v.                                             )
                                                )    THIS IS AN UNPUBLISHED
 JILENE MARIE WEBB,                             )    OPINION AND SHALL NOT
                                                )    BE CITED AS AUTHORITY
        Defendant-Appellant.                    )
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Lansing L. Haynes, District Judge.

       Judgments of conviction for possession of a controlled substance and reckless
       driving, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Mark W. Olson, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

LORELLO, Judge
       Jilene Marie Webb appeals from her judgments of conviction for possession of a controlled
substance and reckless driving. Webb argues that the district court erred in denying her motion to
suppress. We affirm.
                                                I.
                     FACTUAL AND PROCEDURAL BACKGROUND
        A coffee stand employee encountered Webb falling asleep in her vehicle while ordering
coffee using the drive-thru. The coffee stand employee reported that, after ordering coffee, Webb
parked nearby and remained there, with her engine running, for approximately one hour. The
employee contacted law enforcement and continued to observe Webb, who kept falling asleep.
When the law enforcement officer arrived, he noted the vehicle was still running; the driver’s side

                                                1
window was rolled down; and Webb was slumped over the steering wheel, asleep, and holding
pieces of paper in her hands. After waking Webb, the officer noticed Webb’s eyelids were droopy
and her speech was slow. Webb informed the officer she was tired because she had worked the
night before and had woken early to drive a friend to work before stopping for coffee. Webb also
told the officer that she had used heroin approximately six months prior.
       Because the officer suspected Webb may have been driving under the influence, he
requested a backup officer to conduct field sobriety tests. When the second officer arrived, Webb
said she took prescription medication for her thyroid, and the officer identified Webb’s medical
and physical conditions. Webb subsequently failed two out of three field sobriety tests, resulting
in a cumulative fail. After Webb cumulatively failed the field sobriety tests, she was arrested for
driving under the influence of a controlled substance. A search incident to arrest revealed that
Webb was in possession of heroin.
       The State charged Webb with felony possession of a controlled substance and driving under
the influence. Webb filed a motion to suppress, arguing that she was unlawfully detained without
reasonable suspicion and was arrested without probable cause. After an evidentiary hearing, the
district court denied Webb’s motion to suppress. Webb thereafter entered a conditional guilty plea
to felony possession of a controlled substance and an Alford1 plea to an amended charge of reckless
driving, reserving her right to challenge the denial of her motion to suppress. Webb appeals.
                                                II.
                                   STANDARD OF REVIEW
       The standard of review of a suppression motion is bifurcated. When a decision on a motion
to suppress is challenged, we accept the trial court’s findings of fact that are supported by
substantial evidence, but we freely review the application of constitutional principles to the facts
as found. State v. Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286 (Ct. App. 1996). At a
suppression hearing, the power to assess the credibility of witnesses, resolve factual conflicts,
weigh evidence, and draw factual inferences is vested in the trial court. State v. Valdez-Molina,
127 Idaho 102, 106, 897 P.2d 993, 997 (1995); State v. Schevers, 132 Idaho 786, 789, 979 P.2d
659, 662 (Ct. App. 1999).


1
       See North Carolina v. Alford, 400 U.S. 25 (1970).


                                                 2
                                                III.
                                           ANALYSIS
       Webb contends the district court erred in denying her motion to suppress, asserting that her
detention was not supported by reasonable suspicion and that her arrest was not supported by
probable cause. The State responds that the district court correctly concluded there was both
reasonable suspicion justifying Webb’s detention and probable cause for her arrest. We agree with
the State and hold that Webb has failed to show error in the denial of her motion to suppress.
A.     Reasonable Suspicion for Investigatory Detention
       The Fourth Amendment to the United States Constitution prohibits unreasonable searches
and seizures. The determination of whether an investigative detention is reasonable requires a dual
inquiry--whether the officer’s action was justified at its inception and whether it was reasonably
related in scope to the circumstances which justified the interference in the first place. State v.
Roe, 140 Idaho 176, 181, 90 P.3d 926, 931 (Ct. App. 2004); State v. Parkinson, 135 Idaho 357,
361, 17 P.3d 301, 305 (Ct. App. 2000). An investigative detention is permissible if it is based
upon specific articulable facts which justify suspicion that the detained person is, has been, or is
about to be engaged in criminal activity. State v. Sheldon, 139 Idaho 980, 983, 88 P.3d 1220, 1223
(Ct. App. 2003).
       In determining the officer had reasonable articulable suspicion to detain Webb, the district
court made several factual findings. Those factual findings included that Webb was falling asleep
while ordering coffee; Webb parked her car for a “pretty long time” after getting coffee and
continued to fall asleep; Webb’s behavior was sufficiently concerning to the coffee shop employee
that the employee contacted law enforcement; when law enforcement arrived, Webb was “slumped
over” in her vehicle, holding papers, with the vehicle running and the window rolled down; and
Webb’s eyelids were droopy and her speech was slow when she was interacting with the officer.
Webb does not challenge any of these factual findings. Instead, Webb argues the facts did not
provide reasonable suspicion because Webb explained her behavior by telling the officer she was
tired, “worked the night before,” had taken a prescription medication for a thyroid condition, and
had not consumed any alcohol or controlled substances for several months. The officer was not,
however, required to accept Webb’s innocent explanations for her behavior and appearance, nor
did those explanations serve to dispel the officer’s reasonable suspicion. See State v. Danney, 153


                                                 3
Idaho 405, 411, 283 P.3d 722, 728 (2012) (reciting proposition that the existence of alternative
innocent explanations does not necessarily negate reasonable suspicion). The district court’s
unchallenged factual findings support its legal conclusion that there was reasonable suspicion to
detain Webb to investigate whether she had been driving under the influence.
B.     Probable Cause for Arrest
       A peace officer may make a warrantless arrest when a person has committed a public
offense in the presence of the peace officer. I.C. § 19-603(1). Probable cause is the possession of
information that would lead a person of ordinary care and prudence to believe or entertain an
honest and strong presumption that such person is guilty. State v. Julian, 129 Idaho 133, 136, 922
P.2d 1059, 1062 (1996). In analyzing whether probable cause existed, this Court must determine
whether the facts available to the officers at the moment of the seizure warranted a person of
reasonable caution to believe that the action taken was appropriate. Id.; State v. Hobson, 95 Idaho
920, 925, 523 P.2d 523, 528 (1974). The facts making up a probable cause determination are
viewed from an objective standpoint. Julian, 129 Idaho at 136-37, 922 P.2d at 1062-63. In passing
on the question of probable cause, the expertise and the experience of the officer must be taken
into account. State v. Ramirez, 121 Idaho 319, 323, 824 P.2d 894, 898 (Ct. App. 1991).
       The district court’s additional factual findings relative to probable cause included that
Webb cumulatively failed the field sobriety tests. These findings are also unchallenged on appeal.
The objective facts available to the officer would lead a person of ordinary care and prudence to
believe or entertain an honest and strong presumption that Webb was driving under the influence
of a controlled substance. Webb has failed to show the district court erred in denying her motion
to suppress.
                                               IV.
                                        CONCLUSION
       There was reasonable suspicion to detain Webb to investigate whether she had been driving
under the influence, which investigation ultimately culminated in probable cause to arrest Webb
for that offense. Thus, Webb has failed to show the district court erred in denying her motion to
suppress. Webb’s judgments of conviction for possession of a controlled substance and reckless
driving are affirmed.
       Chief Judge HUSKEY and Judge GRATTON, CONCUR.


                                                4